             Case 1:17-cr-00791-LAK Document 246 Filed 03/29/21 Page 1 of 1



                                                                  USDCSDNY
UNITED STATES DISTRICT COURT                                      DOCJMENT
                                                                  E LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                  D C":    ·
-----------------------------------------x
UNITED STATES OF AMERICA,
                                                                  DATE FU   J;u3..:d.1· :r: /

                 -against-                                                        l 7-cr-0791 (LAK)


THERYN JONES, et al.,

                     Defendants.
-----------------------------------------x


                                             ORDER

LEWIS    A   KAPLAN,   District Judge.

               The government is directed to file on CM-ECF a copy ofits letter of March 23~ 2021
to the Court and counsel for defendant Jones redacted to remove any material that it asserts should
be kept under seal. An unredacted copy of the letter will be filed under seal.

                 SO ORDERED.

Dated:           March 28, 2021
